Title: To Thomas Jefferson from Ebenezer Gearey, Jr., 5 June 1786
From: Gearey, Ebenezer, Jr.
To: Jefferson, Thomas


Brest Prison, 5 June 1786. Hoped to have a reply to his letter of 24 May by the post which arrived from Paris the previous evening. Although he has petitioned a number of times, has not been able to obtain his trunk; the weather being cold when he took passage, he wore heavy clothes; now that it is warm, he is exceedingly uncomfortable; has not “Shifted a pair of Stockings these thirty days.” Fears that he will be considered a spy because he changed his name, Brest being a place  where “they Carry on their Navell Warlike Preparations”; wishes for a speedy trial. If his property were in France he could negotiate with his creditors who, he fears, are grossly misrepresenting his affairs and are creating a bias against him; has offered to return to England, where he has ample funds to pay his debts; fears that his affairs are being confused with those of Arnold, whose ability to pay his debts is in doubt and who was also forced to leave England; although he has bought a considerable amount of goods from Arnold, owes him no money. Cannot do his business in prison; is a person of delicate constitution “used to Liberty and a grate deal of Exursize” and is now “in but an Indiferent State of health.” If he has to stay in prison, prefers l’Orient or Dunkirk where there are people who speak his language; if he were in Paris he could convince everyone that he should be at liberty; submits his grievance to TJ; is satisfied that TJ will do what is necessary to set him free.
